Title: 23d.
From: Adams, John Quincy
To: 


       I went this forenoon to hear Parson Murray preach. He expatiated somewhat largely upon the seventh commandment. I was not very much pleased with him. His voice is clear and strong, and his delivery agreeable: but I have heard even extempore speakers preach more to my satisfaction. His arguments against a crime which must meet with general abhorrence, were not I think the most forcible that might have been brought, and he extended it further than I thought reasonable. I did not attend meeting in the afternoon. We finally have got a violent snowstorm; which begun this morning, and has been acquiring force the whole day.
      